Exhibit 2 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF JUNE 30, 2014 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF JUNE 30, 2014 TABLE OF CONTENTS Page Statements of consolidated financial position F-1 Statements of consolidated comprehensive loss F-2 Statements of changes in equity F-3 - F-4 Consolidated cash flow statements F-5 - F-6 Notes to the condensed consolidated financial statements F-7 - F-12 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (UNAUDITED) Convenience translation into USD (Note 1b) December31, June 30, June 30, NIS in thousands In thousands Assets CURRENT ASSETS Cash and cash equivalents Short-term bank deposits Prepaid expenses Other receivables Total current assets NON-CURRENT ASSETS Restricted deposits Long-term prepaid expenses 47 Property and equipment, net Intangible assets, net Total non-current assets Total assets Liabilities and equity CURRENT LIABILITIES Accounts payable and accruals: Trade Other Total current liabilities NON-CURRENT LIABILITIES Retirement benefit obligations 44 Warrants Total non-current liabilities COMMITMENTS AND CONTINGENT LIABILITIES Total liabilities EQUITY Ordinary shares Share premium Capital reserve Accumulated deficit ) ) ) Total equity Total liabilities and equity The accompanying notes are an integral part of these condensed financial statements. F - 1 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM STATEMENT OF COMPREHENSIVE LOSS (UNAUDITED) Convenience translation into USD (Note 1b) Three months Six months Three months ended June 30, Six months ended June 30, ended June 30, ended June 30, NIS in thousands USD in thousands RESEARCH AND DEVELOPMENT EXPENSES, NET ) SALES AND MARKETING EXPENSES ) GENERAL AND ADMINISTRATIVE EXPENSES ) OPERATING LOSS ) NON-OPERATING INCOME, NET FINANCIAL INCOME 35 FINANCIAL EXPENSES ) COMPREHENSIVE LOSS FOR THE PERIOD ) NIS USD LOSS PER ORDINARY SHARE - BASIC AND DILUTED ) WEIGHTED AVERAGE NUMBER OF SHARES USED IN CALCULATION OF LOSS PER ORDINARY SHARE The accompanying notes are an integral part of these condensed financial statements. F - 2 BioLineRx Ltd. CONDENSED INTERIM STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Ordinary Share Capital Accumulated shares premium reserve Deficit Total NIS in thousands BALANCE AT JANUARY 1, 2013 ) CHANGES FOR SIX MONTHS ENDED JUNE 30, 2013: Issuance of share capital , net - - Employee stock options exercised * ) - - Warrants exercised 2 - - Employee stock options forfeited and expired - ) - - Share-based compensation - - - Comprehensive loss for the period - - - ) ) BALANCE AT JUNE 30,2013 ) Ordinary Share Capital Accumulated shares premium reserve Deficit Total NIS in thousands BALANCE AT JANUARY 1, 2014 ) CHANGES FOR SIX MONTHS ENDED JUNE 30, 2014: Issuance of share capital , net - - Employee stock options exercised * 77 ) - - Employee stock options forfeited and expired - 54 ) - - Share-based compensation - - - Comprehensive loss for the period - - - ) ) BALANCE AT JUNE 30,2014 ) * Represents an amount less than 1,000 The accompanying notes are an integral part of these condensed financial statements. F - 3 BioLineRx Ltd. CONDENSED INTERIM STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Ordinary Share Capital Accumulated shares premium reserve deficit Total Convenience translation into USD in thousands (Note 1b) BALANCE AT JANUARY 1, 2014 ) CHANGES FOR SIX MONTHS ENDED JUNE 30, 2014: Issuance of share capital , net - - Employee stock options exercised * 22 ) - - Employee stock options forfeited and expired - 16 ) - - Share-based compensation - - - Comprehensive loss for the period - - - ) ) BALANCE AT JUNE 30,2014 ) * Represents an amount less than 1,000 The accompanying notes are an integral part of these condensed financial statements. F - 4 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM CASH FLOW STATEMENTS (UNAUDITED) Convenience translation into USD (Note 1b) Six months ended June 30, Six months ended June 30, NIS in thousands In thousands CASH FLOWS - OPERATING ACTIVITIES Comprehensive loss for the period ) ) ) Adjustments required to reflect net cash used in operating activities (see appendix below) Net cash used in operating activities ) ) ) CASH FLOWS - INVESTING ACTIVITIES Investments in short-term deposits ) ) ) Maturities of short-term deposits Maturities of restricted deposits - - Additions to property and equipment ) ) ) Additions to intangible assets ) ) (3 ) Net cash used in investing activities ) ) ) CASH FLOWS - FINANCING ACTIVITIES Repayments of bank loan ) - - Issuance of share capital and warrants, net Proceeds from exercise of employee stock options * * * Net cash provided by financing activities DECREASE IN CASH AND CASH EQUIVALENTS ) ) ) CASH AND CASH EQUIVALENTS – BEGINNING OF PERIOD EXCHANGE DIFFERENCES ON CASH AND CASH EQUIVALENTS ) 64 CASH AND CASH EQUIVALENTS - END OF PERIOD * Less than 1,000 The accompanying notes are an integral part of the financial statements. F - 5 BioLineRx Ltd. APPENDIX TO CONDENSED CONSOLIDATED INTERIM CASH FLOW STATEMENTS (UNAUDITED) Convenience translation into USD (Note 1b) Six months ended June 30, Six months ended June 30, NIS in thousands In thousands Adjustments required to reflect net cash used in operating activities: Income and expenses not involving cash flows: Depreciation and amortization Impairment of intangible assets - - Long-term prepaid expenses 34 7 2 Exchange differences on cash and cash equivalents ) ) Share-based compensation Warrant issuance costs - - Gain on adjustment of warrants to fair value ) ) ) Commitment fee paid by issuance of share capital - Interest and exchange differences on short-term deposits Interest and linkage on bank loan ) - - Interest and exchange differences on restricted deposits 17 5 2 ) ) ) Changes in operating asset and liability items: Decrease(increase) in trade accounts receivable and other receivables ) ) Decrease in accounts payable and accruals ) Supplementary information on interest received in cash 96 28 The accompanying notes are an integral part of the financial statements. F - 6 BioLineRx Ltd. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – GENERAL INFORMATION a. General BioLineRx Ltd. (“BioLineRx”), headquartered in Jerusalem, Israel, was incorporated and commenced operations in April 2003. Since incorporation, BioLineRx has been engaged, both independently and through its consolidated entities (collectively, the “Company”), in the development of therapeutics, from pre-clinical-stage development to advanced clinical trials, for a wide range of medical needs. In December 2004, BioLineRx registered a limited partnership, BioLine Innovations Jerusalem L.P. (“BIJ LP”), which commenced operations in January 2005. BioLineRx holds a 99% interest in BIJ LP, with the remaining 1% held by a wholly owned subsidiary of BioLineRx, BioLine Innovations Ltd. (“BIJ Ltd.”). BIJ LP was established to operate a biotechnology incubator located in Jerusalem (the “Incubator”) under an agreement with the State of Israel. The agreement with the State of Israel relating to the Incubator terminated on December 31, 2013, and the Company is currently in the process of winding down BIJ LP’s operations. The Company expects to liquidate both BIJ LP and BIJ Ltd. during 2014. In February 2007, BioLineRx listed its securities on the Tel Aviv Stock Exchange (“TASE”) and they have been traded on the TASE since that time. Since July 2011, BioLineRx’s American Depositary Shares (“ADSs”) are also traded on the NASDAQ Capital Market. The Company has been engaged in drug development since its incorporation. Although the Company has generated significant revenues from two out-licensing transactions, the Company cannot determine with reasonable certainty when and if the Company will have sustainable profits. b. Convenience translation into US dollars (“dollars” or “USD”) For the convenience of the reader, the reported New Israeli Shekel (“NIS”) amounts as of June 30, 2014 have been translated into dollars, at the representative rate of exchange on June 30, 2014 ($1 NIS3.438). The dollar amounts presented in these financial statements should not be construed as representing amounts that are receivable or payable in dollars or convertible into dollars, unless otherwise indicated. c. The condensed consolidated interim financial statements of the Company as of June 30, 2014, and for the three and six months then ended, were approved by the Board of Directors on August 6, 2014, and signed on its behalf by the Chairman of the Board, the Chief Executive Officer and the Chief Financial and Operating Officer. F - 7 BioLineRx Ltd. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) NOTE 2 – BASIS OF PREPARATION The Company’s condensed consolidated interim financial statements as of June 30, 2014 and for the three and six months then ended (the “interim financial statements”) have been prepared in accordance with International Accounting Standard No.34, “Interim Financial Reporting” (“IAS34”). These interim financial statements, which are unaudited, do not include all disclosures necessary for a complete presentation of financial position, results of operations, and cash flows in conformity with generally accepted accounting principles. The condensed consolidated interim financial statements should be read in conjunction with the Company’s annual financial statements as of December31, 2013 and for the year then ended and their accompanying notes, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”). The results of operations for the three and six months ended June 30, 2014 are not necessarily indicative of the results that may be expected for the entire fiscal year or for any other interim period. NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES The accounting policies and calculation methods applied in the preparation of the interim financial statements are consistent with those applied in the preparation of the annual financial statements as of December31, 2013 and for the year then ended. NOTE 4 – ISSUANCES OF SHARE CAPITAL AND WARRANTS a. Underwritten public offering of American Depositary Shares In March 2014, the Company completed an underwritten public offering of 9,660,000 ADSs (including 1,260,000 ADSs resulting from exercise of the underwriters’ overallotment option) at a public offering price of $2.50 per ADS. The offering raised a total of $24,150,000, with net proceeds of approximately $22,300,000, after deducting fees and expenses. b. Share purchase agreement with Lincoln Park Capital In September 2012, BioLineRx and Lincoln Park Capital Fund, LLC, an Illinois limited liability company (“LPC”), entered into a $15 million purchase agreement, together with a registration rights agreement, whereby LPC agreed to purchase, from time to time, up to $15 million of BioLineRx’s ADSs, subject to certain limitations, during the 36-month term of the purchase agreement. During the six months ended June 30, 2014, BioLineRx sold a total of 151,164 ADSs to LPC for aggregate gross proceeds of $400,000. In connection with these issuances, a total of 3,779 ADSs was issued to LPC as a commitment fee and a total of $8,000 was paid to Oberon Securities as a finder’s fee. On a cumulative basis, from the effective date of the purchase agreement through the approval date of these financial statements, BioLineRx has sold a total of 3,793,209 ADSs to LPC for aggregate gross proceeds of $9,731,000. In connection with these issuances, a total of 94,832 ADSs was issued to LPC as a commitment fee and a total of $195,000 was paid to Oberon Securities as a finder’s fee. F - 8 BioLineRx Ltd. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) NOTE 4 – ISSUANCES OF SHARE CAPITAL AND WARRANTS (cont.) b. Share purchase agreement with Lincoln Park Capital (cont.) In May 2014, BioLineRx and LPC entered into a new $20 million, 36-month purchase agreement, and terminated the previous $15 million agreement. The terms of the new purchase agreement are substantially identical to the terms of the previous purchase agreement. Through the approval date of these financial statements, no sales of ADSs to LPC have been made under the new purchase agreement. In consideration for entering into the new $20 million purchase agreement, BioLineRx paid to LPC an initial commitment fee of $300,000, paid via the issuance of 150,000 ADSs, and will pay a further commitment fee of up to $500,000, pro rata, as the facility is used over time, which will be paid in ADSs valued based on the prevailing market prices of BioLineRx’s ADSs at such time. The new purchase agreement may be terminated by BioLineRx at any time, at its sole discretion, without any cost or penalty. In connection with the new purchase Agreement, BioLineRx agreed to pay an initial cash finder’s fee to Oberon Securities of $50,000, and will pay an additional cash finder’s fee equal to 2.0% of the dollar amount of ADSs sold under the new agreement, up to an aggregate additional finder’s fee of $200,000. BioLineRx has no other obligations to Oberon Securities with respect to this or any other potential future agreement. The initial commitment fee payable to LPC and the initial finder’s fee payable to Oberon Securities, in the total aggregate amount of $350,000, were recorded as a non-operating expense in the statement of comprehensive loss for the three months ended June 30, 2014. Future commitment and finders fees payable, if and when the facility is used over time, will be recorded as issuance expenses against share premium on the statement of financial position. c. Private placement of share capital and warrants to Orbimed In February 2013, the Company completed a direct placement to a leading healthcare investor, OrbiMed Israel Partners Limited Partnership, an affiliate of OrbiMed Advisors LLC. The placement consisted of 2,666,667 ADSs and 1,600,000 warrants to purchase an additional 1,600,000 ADSs, at a unit price of $3.00. The warrants have an exercise price of $3.94 per ADS and are exercisable for a term of five years. The offering raised a total of $8,000,000, with net proceeds of approximately $7,700,000, after deducting fees and expenses. The warrants are exercisable over a period of five years from the date of their issuance. Since the exercise price was not deemed to be fixed, the warrants are not qualified for classification as an equity instrument and have therefore been classified as a non-current derivative financial liability. This liability is initially recognized at its fair value on the date the contract is entered into and subsequently accounted for at fair value at each balance sheet date. The fair value changes are charged to non-operating income and expense in the statement of comprehensive loss. F - 9 BioLineRx Ltd. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) NOTE 4 – ISSUANCES OF SHARE CAPITAL AND WARRANTS (cont.) c. Private placement of share capital and warrants to Orbimed (cont.) The amount of the direct placement consideration allocated to the warrants was approximately $3,400,000, as calculated on the basis of the Black-Scholes model, which reflected their fair value as of the issuance date. The portion of total issuance costs allocable to the warrants, in the amount of approximately $130,000, was recorded as non-operating expense on the statement of comprehensive loss. The change in fair value during each reporting period, amounting to approximately $2,350,000 and $930,000 for the six months ended June 30, 2013 and 2014, and approximately $100,000 and $230,000 for the three months ended June 30, 2013 and 2014, respectively, has been included in non-operating income on the statement of comprehensive loss. NOTE 5 – SHAREHOLDERS’ EQUITY As of June 30, 2014 and December 31, 2013, share capital is composed of ordinary shares, as follows: Number of ordinary shares December 31, June 30, Authorized share capital Issued and paid-up share capital In NIS December 31, June 30, Authorized share capital Issued and paid-up share capital F - 10 BioLineRx Ltd. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) NOTE 6 – NON-OPERATING INCOME, NET Three months ended June30, Six months ended June 30, NIS in thousands NIS in thousands Issuance costs ) Changes in fair value of warrants F - 11
